Grand Distribution Services, LLC ¨ 803 West Michigan Street ¨ Milwaukee, WI 53233 April 18, 2012 VIA EDGAR TRANSMISSION Mr. Bo Howell U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – Palmer Square SSI Alternative Income Fund Request for Acceleration Dear Mr. Howell: As the principal underwriter of the Investment Managers Series Trust (the “Trust”), and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 248 under the Securities Act and Post-Effective Amendment No. 256 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on April 18, 2012 be accelerated toApril 18, 2012. Very truly yours, GRAND DISTRIBUTION SERVICES, LLC By: /s/ Robert Tuszynski Name: Robert Tuszynski Title: President INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, WI 53233 April 18, 2012 VIA EDGAR TRANSMISSION Mr. Bo Howell U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – Palmer Square SSI Alternative Income Fund Request for Acceleration Dear Mr. Howell: Pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 248 under the Securities Act and Post-Effective Amendment No. 256 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on April 18, 2012 be accelerated toApril 18, 2012. Very truly yours, Investment Managers Series Trust By: /s/ John Zader John Zader President
